Citation Nr: 1627862	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  15-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to service-connected prostatitis with history of cystitis, and/or as a result of exposure to herbicides and/or asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1959 to September 1962 in the United States Army.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2016, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the record.  At such time, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) consideration of such evidence, as well as the evidence received subsequent to the issuance of the May 2015 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2015); Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Additionally, in May 2016, the Veteran submitted further evidence for consideration.  Id.  Therefore, the Board may properly consider all newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran has asserted that his current prostate cancer is either the result of 1) his service-connected prostatitis with history of cystitis, 2) his reported exposure to herbicides such as Agent Orange while undergoing training, or 3) his reported exposure to asbestos while in military service in France.  The Board notes that VA has made two formal findings that the Veteran did not have military service in the Republic of Vietnam, and thus was not exposed to herbicides such as Agent Orange.  See May 2014 and October 2015 formal findings.  However, the Board notes that these findings rested primarily on the assessment that the Veteran did not serve in the Republic of Vietnam.  But, as noted above, this is not the Veteran's contention.

Here, the Veteran asserts that he may have been exposed to herbicides while undergoing training exercises at military bases in the United States.  Specifically, in the Veteran's April 2016 hearing before the Board, he reported that he underwent training that involved going into tents without the aid of gas masks and that in these tents he was exposed to chemicals he believes were herbicides such as Agent Orange.  The Veteran contends that this occurred during his time at Fort Leonard Wood, Missouri, at Fort Hood, Texas, at Fort Gordon, Georgia, and at Fort Huachuca, Arizona.  The Veteran's service personnel records reveal that he was stationed at Fort Leonard Wood in September 1959, at Fort Hood from September 1959 to December 1959, at Fort Gordon from December 1959 to March 1960, and at Fort Huachuca from March 1960 to August 1960.  

The Board finds a remand is necessary for the AOJ to determine whether the Veteran was exposed to herbicide agents during these periods at the specified locations, to include through a request for verification from the U.S. Army and Joint Services Records Research Center (JSRRC).  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7, "Developing Claims for [Service Connection] Based on Herbicide Exposure in Other Locations."

The Veteran also contends that his prostate cancer may be the result of his reported asbestos exposure in France.  Specifically, in his April 2016 Board hearing, the Veteran stated that, while in France, he was housed in a deactivated field hospital and that this facility exposed him to asbestos.  The Veteran has provided information that he was stationed in Vitry Le Francois, France.  See April 2016 statement.  His service personnel records show the Veteran was in Verdun, France, from October 1960 to August 1962 with the "USAGen Depot Verdun" and "46th FinDisbSect."  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the VA Adjudication Procedure Manual (Manual). See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases. 

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, Part IV, Subpart ii, 1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS). The Manual further states that, if an MOS is listed as minimal, probable, or highly probable in the table, concede asbestos exposure for purposes of scheduling an examination.  However, in the instant case, the Veteran does not contend that his MOS exposed him to asbestos.  Rather, he alleges such exposure occurred as a result of nature of the housing in France.  Therefore, on remand, the AOJ should attempt to ascertain the Veteran's claimed exposure to asbestos as he has alleged.  

Thereafter, if the AOJ finds that the Veteran was exposed to asbestos during his military service, an addendum opinion should be obtained as to whether it is at least as likely as not that his prostate cancer is related to such in-service asbestos exposure. 

Finally, with regard to the Veteran's contention that his prostate cancer is caused or aggravated by his service-connected prostatitis with history of cystitis, a March 2014 VA examiner opined that it was less likely than not that his prostate cancer was proximately due to or the result of his service-connected condition.  In support of such opinion, the examiner indicated that there was no medical literature that showed a cause and effect relationship between prostate cancer and prostatitis.  However, he did not address whether the Veteran's prostatitis aggravated his prostate cancer.  Therefore, a remand is necessary to obtain an addendum opinion that addresses such matter.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should conduct any necessary development to determine whether the Veteran was exposed to herbicides at Fort Leonard Wood, Missouri, Fort Hood, Texas, Fort Gordon, Georgia, and Fort Huachuca, Arizona, to include through a request for verification from JSRRC.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7, "Developing Claims for [Service Connection] Based on Herbicide Exposure in Other Locations."  A memorandum detailing the AOJ's determination regarding such alleged exposures should be associated with the record on appeal.  If such information cannot be obtained, it should be noted for the record.

2.  The AOJ should conduct any necessary development to determine whether the Veteran was exposed to asbestos in his housing unit while stationed in Verdun, France, from October 1960 to August 1962.  A memorandum detailing the AOJ's determination regarding such alleged exposures should be associated with the record on appeal.  If such information cannot be obtained, it should be noted for the record.

3.  Thereafter, return the claims file to the VA examiner who conducted the Veteran's March 2014 examination for prostate cancer.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  After reviewing the complete record, the examiner should offer an opinion as to the following:

(A)  Is it at least as likely as not that the Veteran's prostate cancer is aggravated by his service-connected prostatitis with history of cystitis?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

(B)  If the AOJ finds that the Veteran was exposed to asbestos during his military service, is it at least as likely as not that the Veteran's prostate cancer is related to in-service asbestos exposure?

A complete rationale should be given for all opinions and conclusions expressed.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

